SUPPLEMENTAL DETAILED OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is being submitted to reset the shortened statutory period for reply.  The Final Office Action mailed on January 15, 2021 does not include the examiner’s response to applicant's arguments on pages 10-11 of the remarks filed September 11, 2020 regarding claim 1. Therefore, a reset of the shortened statutory period for reply from the mailing date of this correspondence is necessary.  
 
                                   Response to Amendment
This Office Action is in response to applicant's communication filed 11 September, 2020. Claims 11, 14, and 17 have been amended. Claims 8 and 13 have been currently canceled. No claim has been newly added. As a result, claims 1-7 and 9-12 and 14-20 are now pending in this application.
Response to Arguments
Applicant’s arguments, see remark, filed 11 September, 2020, with respect to the rejections of claim 24 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.


Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At pages 10-11, Applicant respectfully asserts that Mitchell does not describe increasing the size of the first shape or of the second shape, much less increasing the size of the first shape relative to the size of the second shape, as required by claim 1.

In response, examiner respectfully disagrees. Mitchell’s invention involves displaying data hierarchical levels. With respect to the limitation “increasing the size of the first shape or of the second shape, much less increasing the size of the first shape relative to the size of the second shape”, First of all, Mitchell teaches in paragraphs [0020], an object hierarchically related directly above another object is a parent object and is displayed larger which is corresponding to ‘all nodes of a first level along a first perimeter of a first shape”, and an object hierarchically related directly below another object is a child object and is displayed adjacent to and smaller corresponding to “all nodes of a second level along a second perimeter of a second shape” than the parent object. In paragraph [0021] of Mitchell teaches upon a zoom-in selection of a child 

Examiner understands that Mitchell’s graphical user interface represents objects that have a hierarchical relationship to one another. Examiner correlates displaying zoomed-in view where selectable each object of the hierarchical relationship at a hierarchical level with other child objects which hierarchically related wherein each object is positioned relative to the other objects such that no two objects graphically occlude one another as “the received user input is to change a size of the first shape relative to the second shape while maintaining the first and second shapes”. 
Therefore, Mitchell teaches increasing the size of the first shape or of the second shape, much less increasing the size of the first shape relative to the size of the second shape in claim 1. 

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general 

Therefore, in view of the above, the examiner believes that the features of the claims 1-7, 9 and 10, and all other dependent claims are taught by the applied arts. After consideration of arguments, rejection of claims 1 and 3-31 under 35 U.S.C. § 103 is proper and is, therefore, maintained.

b)	However, with respect to the rejections of claims 11 and 17 filed on 11 September, 2020, under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations. This rejection is made using in view of Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2012/0281500 A1 issued to Edo Hoekstra et al. (hereinafter as “Hoekstra”).
Hoekstra invention relates to formatting multidimensional data with respect to dimensions of a multidimensional coordinate system in response to receipt of rotational motion signals and linear motion signals from manipulation of an input device. The rotational motions include clockwise and counter-clockwise motions, and linear motions 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0102844 issued to Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2002/0113816 A1 issued to FREDERICK H. MITCHELL et al. (hereinafter as “Mitchell”).

With respect to claim 1, Brown teaches a method for dynamically displaying a data structure within a graphical user interface (GUI), the method comprising: 
displaying, in a GUI, at least two levels of a hierarchical data structure according to an initial setting information (see Para [0047], ‘a first cluster or level of nodes 112 (i.e. at least two levels of a hierarchical data structure) is arrayed in relative proximity to home area, wherein ‘display of tracks depend on a preference set by the user (i.e. initial setting information)’), each of the at least two levels containing one or more nodes, wherein the initial setting information defines an initial shape for displaying the data structure (see Para [0067], ‘preferences set (i.e. initial setting information)’ by the user may control how nodes are presented (i.e. displaying the data structure), and may be able to select display characteristics of different nodes (e.g., color, shape, size), or how to determine which display characteristics to apply (i.e. defines an initial shape)); 
receiving user input to adjust the setting information (see Para [0100], nodes relatively distant from point 350 may shrink and/or move together, and Para [0107] teaches a GUI may be designed for use with very little movement of a user's finger or other tool, so as to allow for rapid traversal of the GUI by the user (i.e. to adjust the setting information by the user)); 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion (see Para [0079]-[0080], various other facets of a user's interaction with his device or display 102 may serve as input to the GUI, beyond location (e.g., x-v coordinates) and direction of movement. Such facets may include speed of movement, the amount of pressure applied by the user's finger, finger rolling and/or others, wherein finger rolling may involve rolling a fingertip at a current location, which may allow finer movement, perhaps to help disambiguate multiple nodes. Similarly, display of the GUI may rotate (e.g., to be landscape-oriented vice portrait-oriented) if the user takes some action (e.g., rotates the device or screen, expresses a preference for such a view); 
nodes relatively distant from point 350 may shrink and/or move together. Through preference settings, a user may be able to turn this effect on or off, initiate it manually (e.g., with an action spot, by touching another finger to the screen), alter how the magnification zone operates (e.g., size, shape, amount of magnification)), wherein the adjusted setting information defines a new shape for displaying the data structure (see Para [0110], when a new current node is selected, it may shrink to a very small size (compared to its size before it was selected) so that the next cluster of nodes can be presented proximate to the position of the user's finger, and Para [0138], the GUI presented and manipulated via touch-screen display 402 includes start area 410, which may be ‘some other shape (i.e. new shape)’, and Para [0120] teaches magnification is applied, to ensure the magnified nodes are displayed on-screen (e.g., instead of being moved outside of the displayable area of the screen), some or all nodes (or the entire GUI) may rotate, reshape or otherwise be adjusted)); and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see Para [0110], when a new current node is selected, it may shrink to a very small size (compared to its size before it was selected) so that the next cluster of nodes can be presented proximate to the position of the user's finger, and Para [0138], the GUI presented and manipulated via touch-screen display 402 includes start area 410, which may be ‘some other shape (i.e. new shape)’).



However, Mitchell teaches “wherein the initial shape includes arrangement of all nodes of a first level along a first perimeter of a first shape and arrangement of all nodes of a second level along a second perimeter of a second shape (see Para [0020], an object hierarchically related directly above another object is a parent object and is displayed larger (i.e. all nodes of a first level along a first perimeter of a first shape), and an object hierarchically related directly below another object is a child object and is displayed adjacent to and smaller (i.e. all nodes of a second level along a second perimeter of a second shape) than the parent object, Para [0082] further teaches once the hierarchical data is received, it determines the root or top node of the data, then sets a counter called LEVEL equal to a value of 1, and LEVEL is used to control how many levels of the hierarchy are displayed on GUI 201, and has a maximum attainable value. The number of levels displayed can be preset or determined by a user via a selected parameter (i.e. arranging nodes of different levels along parameters of different shapes)), wherein the first shape is the same as the second shape, and wherein the first perimeter is arranged entirely within the second perimeter (Para [0017], the graphical user interface displays objects derived from hierarchically arranged data, wherein each object displayed is graphically scaled in size and proportion directly to the level of the hierarchy to which it relates and is positioned in relation to other objects within the hierarchy of the data); wherein the received user input is to change a size of the first shape relative to the second shape while maintaining the first and second shapes (see Para [0021], upon a zoom-in selection of a child object with the input device, the processing unit executes the computer program to transform the display of the graphical user interface to a zoomed-in view in which the parent object is relocated and proportionally increased in size to appear as a grand-parent object and the child object selected is relocated and proportionally increased in size to appear as a centrally located parent object)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown with the teachings of
Mitchell’s method for navigating and representing hierarchical data which dynamically display a data structure within a graphical user interface in order to display and navigate a large number of different data hierarchical levels in the GUI in an effective and easy way as taught by Mitchell.

Regarding claim 3, Brown teaches the received user input is to increase a size of a first portion of the data structure and reduce a size of a second portion of the data structure (see Para [0100], nodes relatively distant from point 350 may shrink and/or move together through preference settings, a user may be able to turn this effect on or off, initiate it manually (e.g., with an action spot, by touching another finger to the screen), alter how the magnification zone operates (e.g., size, shape, amount of magnification)), wherein both the first portion and the second portion remain displayed in the GUI (see Para [0106], when multiple actions are possible for a selected node, the available options may be presented via action spots, via additional nodes (i.e., a new cluster of nodes), via a screen refresh that displays a new GUI view).

Regarding claim 5, Brown teaches the data structure is displayed as a radial map, wherein each of the at least two levels include at least one node that link to one or more other nodes of a different level (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node).
Regarding claim 9, Brown teaches adjusting the setting information includes changing a space between the first level and the second level (see Para [0014], measures may be taken to conserve space on the screen, to disambiguate nodes, to disambiguate tracks between nodes or to take other action to facilitate the user's navigation).  
Regarding claim 10, Brown teaches all of the nodes of the at least two levels are displayed in the GUI in both the initial shape and the new shape (see Para [0120], magnification is applied, to ensure the magnified nodes are displayed on-screen (e.g., instead of being moved outside of the displayable area of the screen), some or all nodes (or the entire GUI) may rotate, reshape or otherwise be adjusted)).

Claims 2, 4, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mitchell, and further in view of U.S Patent Application Publication US 2012/0278762 A1 issued to Mouilleseaux et al. (hereinafter as “Mouilleseaux”). 

Regarding claim 2, Brown and Mitchell combined teach determining a value for the position, the motion, and the magnitude in response to parsing the received user input (see Brown: Para [0100], nodes relatively distant from point 350 may shrink and/or move together through preference settings, a user may be able to turn this effect on or off, initiate it manually (e.g., with an action spot, by touching another finger to the screen), alter how the magnification zone operates (e.g., size, shape, amount of magnification)), 
However, Brown and Mitchell do not explicitly teaches “wherein the position is the position of a touch screen where a user contacts, the motion is a direction of rotational and translational movement of the user contacting the screen, and the magnitude is a distance traversing the touch screen per unit time; and adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use”.
However, Mouilleseaux teaches “wherein the position is the position of a touch screen where a user contacts (see Para [0061], represents the position where a user clicked (e.g., pushed a mouse button) to cause the menu to be displayed), the motion is a direction of rotational and translational movement of the user contacting the screen (see Para [0124], placing two fingers on a touchpad and rotating them relative to each other (pivoting) or sliding them along with each other in a rotational motion can be used to scroll through (e.g., select) menu items), and the magnitude is a distance traversing the touch screen per unit time (see Para [0071], receives signals from the mouse, which include information identifying the distance the mouse has moved along an x and a y axis (of the mouse)); and
adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use (see Para [0082]-[0083], the application uses the received and calculated parameters to predict the stopping location of the cursor)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown and Mitchell with the teachings of Mouilleseaux’ radial menu selecting process for graphical user interface which  dynamically display a data structure within a graphical user interface in order to provide better results in retrieving results efficient by adding more flexibility to display a selections of menu items and retrieving according to the user as taught by Mouilleseaux.

Claim 12 is substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 4, the claim is rejected by the same rationale as stated in claim 1 rejection. Mouilleseaux further teaches the received user input is to tilt the data structure about an axis of the data structure (see para [0071], receives signals from the mouse, which include information identifying the distance the mouse has moved along an x and a y axis), wherein dynamically displaying the data structure according to the new shape includes:  
displaying a first portion of the data structure in a foreground of the GUI, wherein a size of the first portion is increased relative to its size in the initial shape (see Para [0047], cursor has swept through a submenu select item has caused a selection of submenu select item by the background and text colors of the submenu select item); and 
displaying a second portion of the data structure in a background of the GUI, wherein a size of the second portion is reduced relative to its size in the initial shape (see Para [0105], the submenu has expanded, the top of submenu is still against the top edge of the screen and the center of submenu has moved away from the top edge as the menu has expanded).

Claim 14 is substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 6, the claim is rejected by the same rationale as stated in claim 1 rejection. Mouilleseaux further teaches the data structure is displayed as a radial map, the method further comprising:
dynamically displaying node information for a node that is included within a level of the radial map in response to the user hovering over the node (see Mouilleseaux:  Para [0008], a user selection of one of the selectable items of the radial GUI objects causes an automatic activation of the item, and Para [0110] teaches allow a user to select and activate a menu item by keeping a cursor in the same place over the menu item for a preset length of time (sometimes called "hovering" or "dwelling"));
receiving a second user input to adjust a shape of the container that the node information is displayed within (see Mouilleseaux: Para [0042], a user selects an item through a first user input operation and then activates the item through a second user input operation); and
adjusting the shape of the container based on the received second user input, wherein adjusting the shape of the container includes expanding or contracting the shape of the container (see Mouilleseaux: Para [0105], when a cursor stops near or at the edge of the screen, the submenu will be displayed and moved at the same time and starting off small and expanding against first one, then two edges (i.e. adjusting the shape includes expanding)).

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 6 rejection. Mouilleseaux further teaches the setting information includes text color options and data structure shape options (see Para [0047], system allows the selection of menu items 120a-120e based on simple cursor movements (e.g., gestures) caused a selection of ‘submenu select item’ which include the background and text colors of the submenu).

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0102844 issued to Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication 2012/0278762 issued to . 

With respect to claim 17, Brown teaches a method comprisingPage 8 of 13Appl. No. 15/654,143: Reply to Office Action of April 5, 2019simultaneously displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure according to an initial setting information (see Para [0047], ‘a first cluster or level of nodes 112 (i.e. at least two levels of a hierarchical data structure) is arrayed in relative proximity to home area, wherein ‘display of tracks depend on a preference set by the user (i.e. initial setting information)’), wherein the initial setting information defines an initial shape for displaying the data structure(see Para [0067], ‘preferences set (i.e. initial setting information)’ by the user may control how nodes are presented (i.e. displaying the data structure),and may be able to select display characteristics of different nodes (e.g., color, shape, size), or how to determine which display characteristics to apply (i.e. defines an initial shape)), wherein each of the two or more levels has a plurality of nodes (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node)’.

  Although, Brown teaches ‘simultaneously displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure, wherein each of the two or more levels has a plurality of nodes (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node)’. Brown does not explicitly teach “wherein the initial shape is as a radial map having a plurality of display features and defining a plane, receiving user input to change one or more display features of the radial map; and modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features, wherein all of the plurality of nodes of the two or more levels remain simultaneously displayed on the modified radial map”.
However, Mouilleseaux teaches “wherein the initial shape is as a radial map having a plurality of display features and defining a plane (see Para [0006], the GUI objects (e.g., menus) are radial GUI objects that have the multiple selectable items arranged around an internal location of the radial GUI object (e.g. a geometric center of the GUI object or an off-center point such as a focus of an elliptical GUI object), Para [0009] teaches the hierarchical menu structure of some embodiments includes multiple levels of submenus accessible by sequential activations of menu commands to open successive submenus, which is a menu that is accessible by activating a menu command at a higher level of the hierarchy),
receiving user input to change one or more display features of the radial map (see Para [0042], a user selection of one of the selectable items of the radial GUI objects causes an automatic activation of the item); and
a user selection of one of the selectable items of the radial GUI objects causes an automatic activation of the item, and Para [0110] teaches allow a user to select and activate a menu item by keeping a cursor in the same place over the menu item for a preset length of time (sometimes called "hovering" or "dwelling"). Once that time has elapsed, the application interprets the hovering of the cursor as a command to select and activate that item.The menu item over which the cursor is hovering flashes a different color to indicated that the spring-load selection will occur soon), wherein all of the plurality of nodes of the two or more levels remain simultanouely displayed on the modified radial map (see Para [0009] teaches the hierarchical menu structure of some embodiments includes ‘multiple levels (i.e. two or more levels)’ of submenus accessible by sequential activations of menu commands to open successive submenus, which is a menu that is accessible by activating a menu command at a higher level of the hierarchy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown with the teachings of
Mouilleseaux’ radial menu selecting process for graphical user interface which  dynamically display a data structure within a graphical user interface in order to provide better results in retrieving results efficient by adding more flexibility to display a selections of menu items and retrieving according to the user as taught by Mouilleseaux.


However, Hoekstra teaches “wherein the changed display features define a new shape for displaying the data structure, wherein the new shape is tilted relative to the initial shape about an axis of the data structure (see Para [0033], the input device 330 may be manipulated to pan or zoom the window 303 of the data 301 for a slice x.sub.b.  User input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 312-1 or a response 312-2.  For example, the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301.  For the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301), wherein the axis of the data structure lies on the plane (see Para [0033], the data 301 is at least three-dimensional and capable of being sliced in planes), and wherein the new shape includes: 
a first set of nodes of the data structure on a first side of the axis (see Para [0033], the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330), wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased)”; and 
a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes (see Para [0033], for the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330), and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown and Mouilleseaux with the teachings of Hoekstra’s manipulating time-based multidimensional data, and model data to dynamically display a data structure within a graphical user interface in order to provide improve structural interpretation tasks such as for determining the exact location of data. as taught by Hoekstra.
Regarding claim 18, Brown teaches the user input includes the user inputting a gesture by physically contacting a touch screen, wherein the method further comprises: parsing the user input to determine the changed display features (see Para [0079]-[0080], various other facets of a user's interaction with his device or display 102 may serve as input to the GUI, beyond location (e.g., x-v coordinates) and direction of movement. Such facets may include speed of movement, the amount of pressure applied by the user's finger, finger rolling and/or others, wherein finger rolling may involve rolling a fingertip at a current location, which may allow finer movement, perhaps to help disambiguate multiple nodes. Similarly, display of the GUI may rotate (e.g., to be landscape-oriented vice portrait-oriented) if the user takes some action (e.g., rotates the device or screen, expresses a preference for such a view).  
Regarding claim 19, the claim is rejected by the same rationale as stated in claim 18 rejection. Mouilleseaux further teaches determining a type of change to make sliding one, two, or more than two fingers linearly down a touchpad is used to scroll through (e.g., select) menu items, and placing two fingers on a touchpad and rotating them relative to each other (pivoting) or sliding them along with each other in a rotational motion can be used to scroll through (e.g., select) menu items from a radial menu); 
determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture (see Para [0124], the item "Action" of radial menu 2100 would be initially selected, wherein a scrollwheel, trackpad gesture, or other such input could then be used to scroll through the other menu items of radial menu either clockwise or counterclockwise).  
Regarding claim 20, Brown teaches each respective node is connected to at least one other node on a different level of the multi-level data structure than the respective node (see Para [0118], a user glides his finger through the GUI, content encompassed by any number of nodes may be pre-fetched or cached, including nodes in the current cluster and/or clusters ‘two or more levels downstream (i.e. at least two levels of a hierarchical data structure)’ of the current node).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0102844 issued to Brown et al. (hereinafter as "Brown") in view of U.S Patent Application Publication US 2012/0281500 A1 issued to Edo Hoekstra et al. (hereinafter as “Hoekstra”).
With respect to claim 11, Brown teaches a method comprising: displaying at least two levels of a hierarchical data structure according to an initial setting information (see Para [0047], ‘a first cluster or level of nodes 112 (i.e. at least two levels of a hierarchical data structure) is arrayed in relative proximity to home area, wherein ‘display of tracks depend on a preference set by the user (i.e. initial setting information)’), each of the at least two levels containing one or more nodes, wherein the setting information defines how the data structure is to be displayed in a graphical user interface (GUI), wherein the setting information includes an initial shape of the data structure (see Para [0067], ‘preferences set (i.e. initial setting information)’ by the user may control how nodes are presented (i.e. displaying the data structure),and may be able to select display characteristics of different nodes (e.g., color, shape, size), or how to determine which display characteristics to apply (i.e. defines an initial shape)), 
parsing the received user input to identify a requested change in the setting information based on a position portion, a motion portion, and a magnitude portion of the user input (see Para [0079]-[0080], various other facets of a user's interaction with his device or display 102 may serve as input to the GUI, beyond location (e.g., x-v coordinates) and direction of movement. Such facets may include speed of movement, the amount of pressure applied by the user's finger, finger rolling and/or others, wherein finger rolling may involve rolling a fingertip at a current location, which may allow finer movement, perhaps to help disambiguate multiple nodes. Similarly, display of the GUI may rotate (e.g., to be landscape-oriented vice portrait-oriented) if the user takes some action (e.g., rotates the device or screen, expresses a preference for such a view); 
nodes relatively distant from point 350 may shrink and/or move together. Through preference settings, a user may be able to turn this effect on or off, initiate it manually (e.g., with an action spot, by touching another finger to the screen), alter how the magnification zone operates (e.g., size, shape, amount of magnification), and Para [0138] teaches the GUI presented and manipulated via touch-screen display 402 includes start area 410, which may be ‘some other shape (i.e. new shape)’, and Para [0120] teaches magnification is applied, to ensure the magnified nodes are displayed on-screen (e.g., instead of being moved outside of the displayable area of the screen), some or all nodes (or the entire GUI) may rotate, reshape or otherwise be adjusted)),
dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information (see Para [0015], the display may be automatically or manually scrolled, presentation of nodes the user may select may be biased away from an edge or boundary of the display, nodes corresponding to more frequently accessed content may be presented more prominently or in more easily reached locations).
However, Brown does not teach “receiving user input to adjust the setting information to tilt the data structure about an axis of the radial map, wherein the axis lies on the plane; wherein the setting information defines a new shape for displaying the data structure, wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in 
However, Hoekstra teaches “receiving user input to adjust the setting information to tilt the data structure about an axis of the radial map (see para [0034]-[0034], the response 314 translates rotational movement such as a radial line about a rotational axis of the device 330 (e.g., from 0 degrees to 360 degrees) to speed in the data 301 along the x-axis of the Cartesian coordinate system of the data 301 ), a radial line of the device 330 from 0 to 360 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301), wherein the axis lies on the plane (see Para [0033], the data 301 is at least three-dimensional and capable of being sliced in planes); 
wherein the setting information defines a new shape for displaying the data structure, wherein the new shape is tilted relative to the initial shape (see Para [0033], the input device 330 may be manipulated to pan or zoom the window 303 of the data 301 for a slice x.sub.b.  User input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 312-1 or a response 312-2, for example, the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301.  For the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301), and wherein the new shape includes:
a first set of nodes of the data structure on a first side of the axis (see Para [0033], the response 312-1 translates movement along a radial line of the device 330 from 90 degrees to 270 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the z-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330), wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased); and 
a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes(see Para [0033], for the response 312-2, it translates movement along a radial line of the device 330 from 0 degrees to 180 degrees (or alternatively tilt toward such angles) to speed in the data 301 along the y-axis of the Cartesian coordinate system of the data 301, and Para [0034] teaches user input via the device 330 may cause formatting of data for viewing (e.g., rendering to a display) according to a response 314, which translates rotational movement about a rotational axis of the device 330),, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape (see Para [0036], an input device may provide for direction of panning and zooming and speed. An input device may provide for section slicing (e.g., increasing or decreasing line numbers) and speed and/or the step size in which section number is increased or decreased)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown with the teachings of Hoekstra’s manipulating time-based multidimensional data, and model data to dynamically display a data structure within a graphical user interface in order to provide improve structural interpretation tasks such as for determining the exact location of data as taught by Hoekstra.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hoekstra, and further in view of U.S Patent Application Publication 2012/0278762 issued to Mouilleseaux et al. (hereinafter as “Mouilleseaux”).

Regarding claim 12, Brown and Hoekstra combined teach claim 11 above. However, Brown and Hoekstra do not explicitly teach “determining a value for the position, the motion, and the magnitude in response to parsing the received user input, wherein the position is the position of a touch screen where a user contacts, the motion is a direction of rotational and translational movement of the user contacting the screen, and the magnitude is a distance traversing the touch screen per unit time; and adding 
However, Mouilleseaux teaches “determining a value for the position, the motion, and the magnitude in response to parsing the received user input (see Para [0081], receives parameters of the cursor motion while the cursor is still moving (while still performing the sweep command).  Which parameters are received depends on what type of cursor control device is used.  For example, if a mouse is used, the velocity (or a relative change in location at different times) is received.  In contrast, if a graphics tablet is used, the absolute locations of the stylus on the pad are received.  In some embodiments, the received parameters are used to calculate other parameters.  For example, different velocities of the cursor at different times can be used to calculate the acceleration of the cursor.  Likewise, different locations of the cursor at different times can be used to calculate the velocity of the cursor (i.e. different parameters are being used for calculating location, speed, acceleration interpreted as ‘determined valued’)), wherein the position is the position of a touch screen where a user contacts (see Para [0061],represents the position where a user clicked (e.g., pushed a mouse button) to cause the menu to be displayed), the motion is a direction of rotational and translational movement of the user contacting the screen (see Para [0124], placing two fingers on a touchpad and rotating them relative to each other (pivoting) or sliding them along with each other in a rotational motion can be used to scroll through (e.g., select) menu items), and the magnitude is a distance traversing the touch screen per unit time (see Para [0071], receives signals from the mouse, which include information identifying the distance the mouse has moved along an x and a y axis (of the mouse)); and
when a user is controlling the cursor with a mouse, the system can determine where the cursor actually stops for ‘multiple sweep commands under a given set of parameters (e.g., position, velocity, etc) (i.e. determined values)’.  The system can then use that information to refine the predictions of where the cursor will stop given similar parameters in the future)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brown and Hoekstra with the teachings of Mouilleseaux’s method for selecting a radial menu in a graphical user interface (GUI) to dynamically display a data structure within a graphical user interface to expand a first portion of the data structure while minimizing a second portion of the data structure as taught by Mouilleseaux in order to provide better results in retrieving results efficient by adding more flexibility to display a selections of menu items and retrieving according to the user preference.

Regarding claim 14, the claim is rejected by the same rationale as stated in claim 11 rejection. Mouilleseaux further teaches displaying the first portion of the data structure in a foreground of the GUI (see Para [0047], cursor has swept through a submenu select item has caused a selection of submenu select item by the background and text colors of the submenu select item); and 
the sweep gesture has caused a selection of submenu select item 142, denoted here by the inversion of the background and text colors of the submenu select item 142).

Regarding claim 15, the claim is rejected by the same rationale as stated in claim 11 rejection. Mouilleseaux further teaches wherein each of the at least two levels includes at least one node that links to one or more other nodes of a different level, wherein the setting information includes text color options and data structure shape options (see Para [0047], system allows the selection of menu items 120a-120e based on simple cursor movements (e.g., gestures) caused a selection of ‘submenu select item’ which include the background and text colors of the submenu).
Regarding claim 16, the claim is rejected by the same rationale as stated in claim 11 rejection. Mouilleseaux further teaches dynamically displaying node information that is included within a level of the radial map in response to the user hovering over the node (see Mouilleseaux:  Para [0008], a user selection of one of the selectable items of the radial GUI objects causes an automatic activation of the item, and Para [0110] teaches allow a user to select and activate a menu item by keeping a cursor in the same place over the menu item for a preset length of time (sometimes called "hovering" or "dwelling")); 
receiving a second user input to adjust a shape that the node information is displayed within (see Mouilleseaux: Para [0042], a user selects an item through a first user input operation and then activates the item through a second user input operation); and 
adjusting the shape based on the received second user input, wherein adjusting the shape includes expanding or contracting the shape (see Mouilleseaux: Para [0105], when a cursor stops near or at the edge of the screen, the submenu will be displayed and moved at the same time and starting off small and expanding against first one, then two edges (i.e. adjusting the shape includes expanding)).

                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reckhow; Michael Waldman et al. discloses US 2016/0328127 A1 methods and systems for viewing embedded videos.
Kim, IIkon et al. discloses US 2011/0037712 A1 method for method of navigating a tree structure in a user interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

                                            Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/23/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162